DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, and 10-12 are rejected under 35 U.S.C. 103 as being obvious over Paul et al. (US 2011/0178547) in view of Muse et al. (US 2017/0143322).
Regarding claim 1, Paul et al. discloses endoscopic grasping forceps (100, FIGs 1-5; Although not specifically disclosed as endoscopic grasping forceps, the device of Paul has all of the claimed structure of endoscopic grasping forceps and therefore is interpreted as equivalent) comprising an insertion tube (40, paragraphs [0042-0045]) having a tubular shape (FIGs 1, 4, and 5), and an operation wire (22, FIG 3, paragraphs [0027-0030 and 0043-0045]; operation wire 22 of FIGs 1-2 is interpreted to have the same elements and function identically to 22 of FIGs 4-5 with the exception of difference in angles of 30B)  inserted in the insertion tube (FIGs 1, 4, and 5) so as to be movable forward and backward (Paragraph [0044]; the arrows in FIGs 4-5 show movement of 22 relative to 40), wherein the operation wire includes a wire body (24, paragraphs [0029 and 0040-0041]), and a plurality of grasping members (30, FIGs 1-4) extending from a leading end of the wire body (Fingers 30 extend from a distal end of 24), each of the plurality of grasping members includes a grasping body (See FIG 4 below; annotation shows one grasping body of one of the grasping members), and in an inserted attitude (Interpreted to mean a delivery configuration) in which the plurality of grasping members are inserted in the insertion tube (FIGs 2 and 5), the plurality of grasping bodies are arranged in a circumferential direction and a space is formed so as to be surrounded by the plurality of grasping bodies arranged in the circumferential direction (FIGs 1-5 show the grasping bodies 30 are formed circumferentially around the end of 24 and they form a space between the grasping bodies), wherein each of the grasping members includes a claw (See FIG 4 below) extending radially inward from a leading end of the grasping body (The claw portion of the grasping member extends radially inward relative to the distal end of the grasping body from which it extends), and wherein each of the grasping bodies includes a base fixed to the wire body (FIG 3 shows there the proximal/base end of each of the grasping bodies connects to the wire body 24), a leading end (Distal end of the grasping body which connects to the claw), and a large-diameter portion (See FIG 4 below) positioned between the base and the leading end (FIG 4, this portion is interpreted as a large-diameter portion because in the expanded position, it forms the section of largest diameter of the device), and in a protruded attitude (Deployed configuration, FIG 4) in which the plurality of grasping members are protruded from the insertion tube (FIG 4 shows the grasping members are extending from tube 40), the grasping body extends so as to be slanted radially outward with respect to an axial direction from the base toward the large-diameter portion (FIG 4 shows an outward radial slant from the base to the large diameter portion), and extends so as to be slanted radially inward with respect to the axial direction from the large-diameter portion toward the leading end (FIG 4 shows an inward radial slant from the large diameter portion to the leading end), and in the protruded attitude, a leading end of each of the claws is directed radially inward (The distal end of the claws extends radially inward relative to the leading end of the grasping body).  
Paul et al. is silent regarding each of the claws being bent radially inward from the leading end of the grasping body.
However, Muse et al. teaches in the same field of endeavor of tissue grasping forceps (FIG 1, abstract), a plurality of grasping members (108a,b, FIG 4B, paragraph [0081]) having a claw extending radially inward (FIG 5A shows a distal end of 108a,b that slants radially inward along its length) and wherein each of the claws is bent radially inward from the leading end of the grasping body (FIGs 4B and 5A show that 109a,b is angled radially inward in addition to the radially inward extension of the remainder of the claw) for the purpose of providing a tissue engaging members including a pointed element, such as an angled end, spike, or barb, that can pierce into the target tissue layer, paragraph [0082].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the claws of Paul et al. such that each of the claws is bent radially inward from the leading end of the grasping body, as taught by Muse et al., for the purpose of increasing the ability of each of the grasping member to engage a target tissue (Muse: paragraph [0082]).


    PNG
    media_image1.png
    522
    453
    media_image1.png
    Greyscale

Regarding claim 3, Paul et al./Muse et al. discloses the invention substantially as claimed, as set forth above for claim 1. Paul et al. further discloses the grasping members are elastically deformed in the inserted attitude, whereas the grasping members are capable of expanding radially outward in a protruded attitude in which the grasping members are protruded from the insertion tube (Paragraphs [0039 and 0044] disclose the grasping members have a tendency to expand outwardly from the longitudinal axis when not covered by tube 40. Therefore, they are understood to be elastically deformed when in the delivery configuration within the tube).  
Regarding claim 6, Paul et al./Muse et al. discloses the invention substantially as claimed, as set forth above for claim 1. Paul et al. further discloses a contour of an outer circumferential surface formed by the grasping bodies, in a state of being arranged in contact with one another in the circumferential direction, forms a circular shape in a cross-section perpendicular to an axial direction (The claim as written does not positively recite a state where the grasping bodies are arranged in contact with one another in the circumferential direction. However, the device is at least shaped such that in such a state, a contour of an outer circumferential surface formed by the grasping bodies would form a circular shape in a cross-section perpendicular to an axial direction. FIG 5 shows the circular shape of a contour of an outer circumferential surface formed by the grasping bodies and, although the remainder of the grasping bodies is shown covered by tube 40, a circular shape in understood to exist along a remainder of the grasping bodies as well).
Regarding claim 10, Paul et al./Muse et al. discloses the invention substantially as claimed, as set forth above for claim 1. Paul et al. further discloses a core member (60 including 62 and 70, FIGs 11-15, paragraphs [0054-0056]), wherein the wire body is in a shape of a hollow pipe having a through hole (40 is tubular and therefore has a lumen passing therethrough); and the core member is inserted in the through hole of the wire body and in the space formed by the circumferentially arranged grasping members (FIG 13), in such a manner so as to be movable forward and backward in an axial direction (Paragraph [0056], FIGs 13-15 show the core member is moved forward and backward in an axial direction).  
Regarding claims 11-12, Paul et al./Muse et al. discloses the invention substantially as claimed, as set forth above for claim 10. Paul et al. further disclosed inserting the device through a vascular opening (A, FIGs 13-14) which has been created by a needle (paragraph [0005]).
Paul et al. is silent regarding the core member including a core body and a needle attached to a leading end of the core body, wherein the core body and the needle are hollow.  
However, Muse et al. discloses a device (FIGs 1-4a) comprising grasping members (108a, 108b, 109a,109b, FIG 4B) for manipulating a vascular tissue (FIGs 8Fand 8G), wherein an opening in a vascular tissue is created by a core member (145, 147, FIGs 4A and 5A-5D, paragraphs [0087-0098]), wherein a wire body is in a shape of a hollow pipe having a through hole (Lumen 105, FIG 4B, paragraph [0080]); and the core member is inserted in the through hole of the wire body and in the space formed by the circumferentially arranged grasping members (Paragraph [0084]; FIGs 5A-5D show 145, 147 within the lumen and the space of 143), in such a manner so as to be movable forward and backward in an axial direction (FIGs 5C-5D, paragraphs [0084 and 0093-0099)), wherein the core member includes a core body (145) and a needle (147, FIG 5D) attached to a leading end of the core body (Paragraph [0098], FIG 5D shows needle 147 extends from a distal end of core body 145 and is interpreted as being attached through mechanical contact with the lumen of 145 that constrains the two elements to one another), and wherein the core body and the needle are hollow (FIG 5D shows both 145 and 147 are hollow).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the core member of Paul et la. to additionally comprise a hollow core body and a needle, as taught by Muse et al., for the purpose of simplifying the procedure such that the opening can be created by the needle of the device simultaneous to the device being inserted to the treatment site instead of requiring an additional step.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 2011/0178547) in view of Muse et al. (US 2017/0143322), further in view of Jones et al. (US 2006/0135987).
Regarding claim 4, Paul et al./Muse et al. discloses the invention substantially as claimed, as set forth above for claim 1. Paul et al. further discloses that the grasping members are circumferentially arranged (FIGs 1-3 show the grasping members are circumferentially arranged at the distal end of the wire body). Paul et al. further discloses the grasping members can be formed of the distal portion of wire body 24 or they may be formed separately and securely engaged with the distal end of tubular body portion 24 by any well-known attachment mechanism, such as an adhesive or via mechanical attachment, paragraph [0041]).
Paul et al. is silent regarding the grasping members being fixed on an outer circumferential surface of the wire body.
However, Jones et al. teaches a plurality of grasping members (40, 42, 44, FIGS 1-2) attached to a wire body (14) by means of a distal end of the wire body (20) being inserted within a lumen 24 of a cylindrical member 22 at a proximal end of the grasping members (FIGs 1-2, paragraph [0049]) such that the grasping members are fixed on an outer circumferential surface of the wire body (Paragraph [0049] discloses that 22 is fixed on an outer circumference of wire 14).
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the means of attachment of the grasping members to the wire body of Paul et al. with that of Jones et al., which teaches the grasping members being fixed on an outer circumferential surface of the wire body as claimed, for the purpose of utilizing an attachment means commonly known in the art for fixing grasping members to the distal end of a wire body.
The device as modified in further silent regarding on the outer circumferential surface of the wire body, the grasping members circumferentially adjacent to one another are in contact with one another in the circumferential direction because Paul teaches that slits 28 are formed between each of the grasping members 30 (Paragraph [0029] and FIG 2 shows gaps between the adjacent grasping members).
However, it would have been obvious to one or ordinary skill in the art at the time of filing to reduce the size of the slits such that circumferentially adjacent grasping members are in contact with one another in the circumferential direction, for the purpose of reducing the overall diameter of the device to an optimal size such that unnecessary space between adjacent grasping members is eliminated.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 2011/0178547) in view of Muse et al. (US 2017/0143322), further in view of Reznucki (US 2013/0096388).
Regarding claims 7-8, Paul et al./Muse et al. discloses the invention substantially as claimed, as set forth above for claim 1. 
Paul et al. is silent regarding in a cross-section of each of the grasping bodies perpendicular to an axial direction, a circumferential width of the grasping body increases from a radially inner side toward a radially outer side and wherein the grasping bodies form a shape of a hollow pipe with circumferential end surfaces of the grasping bodies adjacent to one another being in contact with one another.  
However, Reznick teaches in the same field of endeavor of grasping members (6, FIGs 5 and 12a) attached to the distal end of a wire body (tubular proximal section of 10, FIG 5, paragraph [0037]) for grasping tissue (Abstract and paragraph [0007]), a plurality of grasping bodies (Length of 6 from the connection at 10 until the flanged tip shown in FIG 12a), wherein the grasping bodies are arranged in a circumferential direction and a space is formed so as to be surrounded by the grasping bodies arranged in the circumferential direction (FIG 12b shows a cross section of the grasping bodies in the delivery configuration. FIG 12b shows the grasping bodies are arranged in a circumferential direction and that a space is enclosed by the grasping bodies, shown as the lumen through which 22 is seated), and further wherein in a cross-section of each of the grasping bodies perpendicular to an axial direction (As shown in FIG 12b), a circumferential width of the grasping body increases from a radially inner side toward a radially outer side (FIG 12b shows a circumferential width of each grasping body 6 increases from a radially inner side toward a radially outer side) and the grasping bodies form a shape of a hollow pipe with circumferential end surfaces of the grasping bodies adjacent to one another being in contact with one another (FIGs 5 and 12b show the grasping bodies form a hollow pipe and that circumferential end surfaces of each grasping body contacts that of an adjacent grasping body).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the proximal ends of each of the grasping bodies to have a cross section such that a circumferential width of the grasping body increases from a radially inner side toward a radially outer side and wherein the grasping bodies form a shape of a hollow pipe with circumferential end surfaces of the grasping bodies adjacent to one another being in contact with one another, as taught by Reznick, for the purpose of more efficiently situating the grasping bodies within the insertion tube such that a smooth outer circumferential surface is free of gaps that may interfere during translation, and to aid in reducing the overall profile of the device.
Regarding claim 9, Paul et al./Muse et al. discloses the invention substantially as claimed, as set forth above for claim 6. 
Paul et al. is silent regarding a cross-section of each of the grasping bodies perpendicular to the axial direction is in a shape of an arc.  
However, Reznick teaches in the same field of endeavor of grasping members (6, FIGs 5 and 12a) attached to the distal end of a wire body (tubular proximal section of 10, FIG 5, paragraph [0037]) for grasping tissue (Abstract and paragraph [0007]), a plurality of grasping bodies (Length of 6 from the connection at 10 until the flanged tip shown in FIG 12a), wherein the grasping bodies are arranged in a circumferential direction and a space is formed so as to be surrounded by the grasping bodies arranged in the circumferential direction (FIG 12b shows a cross section of the grasping bodies in the delivery configuration. FIG 12b shows the grasping bodies are arranged in a circumferential direction and that a space is enclosed by the grasping bodies, shown as the lumen through which 22 is seated), and a cross-section of each of the grasping bodies perpendicular to the axial direction is in a shape of an arc (FIG 12b shows each grasping body 6 alone forms an arc shaped cross-section).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the proximal ends of each of the grasping bodies to have a cross section perpendicular to the axial direction in a shape of an arc, as taught by Reznick, for the purpose of more efficiently situating the grasping bodies within the insertion tube such that a smooth outer circumferential surface is free of protrusions that may interfere during translation.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 2011/0178547) in view of Muse et al. (US 2017/0143322), further in view of Fung et al. (US 2011/0276075).
Regarding claim 13, Paul et al./Muse et al. discloses the invention substantially as claimed, as set forth above for claim 10. Paul et al. further disclosed the grasping members can be configured with an electrocautery to provide a treatment to the target tissue (Paragraphs [0061-0063]).
Paul et al. is silent regarding the core member including a core body and an electrocautery attached to a leading end of the core body.  
However, Fung et al. teaches a device (200) for affecting a treatment of vascular tissue wherein a core body (FIG 2I) comprises a core body and electrocautery attached to a leading end of the core body (220, paragraph [0050]) for the purpose of affecting a tissue at the target treatment site (Paragraph [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Paul et al. such that the electrocautery is moved from the grasping members to the distal end of the core body, as taught by Fung et al., for the purpose of configuring the device to treat a different area of tissue during the operation of the device such as on the inner side of V1.
Claims 1, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US 2009/0157115) in view of over Paul et al. (US 2011/0178547), further in view of Muse et al. (US 2017/0143322).
Regarding claim 1, Fleming discloses endoscopic grasping forceps (14, although not specifically disclosed as endoscopic grasping forceps, the device of Fleming has all of the claimed structure of endoscopic grasping forceps an therefore is interpreted as equivalent) comprising an insertion tube (40, FIG 1) having a tubular shape (Paragraph [0026]), and an operation wire (44) inserted in the insertion tube so as to be movable forward and backward (Paragraph [0026, FIGs 1-7), wherein the operation wire includes a wire body (50), and a plurality of grasping members (51) extending from a leading end of the wire body (FIG 1), each of the plurality of grasping members includes a grasping body (51 from the connection at 50 to distal ends 52), and in an inserted attitude (This limitation is interpreted to mean a delivery configuration, not shown but described in paragraph [0029]) in which the plurality of grasping members are inserted in the insertion tube (Paragraph [0029]; 44 is withdrawn into lumen 56 of insertion tube 40), the plurality of  grasping bodies are arranged in a circumferential direction and a space is formed so as to be surrounded by the plurality of grasping bodies arranged in the circumferential direction (FIG 1 shows grasping bodies 51 are position circumferentially and define a space between the bodies through which 42 passes).
Fleming is silent regarding each of the grasping members including a claw extending radially inward from a leading end of the grasping body, and wherein each of the grasping bodies includes a base fixed to the wire body, a leading end, and a large-diameter portion positioned between the base and the leading end, and in a protruded attitude in which the plurality of grasping members are protruded from the insertion tube, the grasping body extends so as to be slanted radially outward with respect to an axial direction from the base toward the large-diameter portion, and extends so as to be slanted radially inward with respect to the axial direction from the large-diameter portion toward the leading end, and in the protruded attitude, a leading end of each of the claws is directed radially inward.
However, Paul et al. teaches a surgical grasping device (100, FIGs 1-5) of similar construction wherein each of the grasping members (30, FIGs 1-4) includes a claw (See FIG 4 above) extending radially inward from a leading end of the grasping body (The claw portion of the grasping member extends radially inward relative to the distal end of the grasping body from which it extends), and wherein each of the grasping bodies includes a base fixed to the wire body (FIG 3 shows there the proximal/base end of each of the grasping bodies connects to the wire body 24), a leading end (Distal end of the grasping body which connects to the claw), and a large-diameter portion (See FIG 4 above) positioned between the base and the leading end (FIG 4, this portion is interpreted as a large-diameter portion because in the expanded position, it forms the section of largest diameter of the device), and in a protruded attitude (Deployed configuration, FIG 4) in which the plurality of grasping members are protruded from the insertion tube (FIG 4 shows the grasping members are extending from tube 40), the grasping body extends so as to be slanted radially outward with respect to an axial direction from the base toward the large-diameter portion (FIG 4 shows an outward radial slant from the base to the large diameter portion), and extends so as to be slanted radially inward with respect to the axial direction from the large-diameter portion toward the leading end (FIG 4 shows an inward radial slant from the large diameter portion to the leading end), and in the protruded attitude, a leading end of each of the claws is directed radially inward (The distal end of the claws extends radially inward relative to the leading end of the grasping body).  Paul et al. further teaches that this configuration of the grasping members is an alternative embodiment to that of FIG 1, which has a shape identical to those of Fleming. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the shape of the grasping members of Fleming to have the claimed characteristics, as taught by Paul et al., for the purpose of providing a shape which is configured to optimal grasping while maintaining a small delivery profile. Furthermore, it would have been obvious to one of ordinary skill in the art to substitute the radially inward shaped claws for the straight claws because both shapes are disclosed as equivalent structures for providing a grasping tip and substitution of one for the other would have resulted in the predictable result of allowing for a target tissue or element to be securely grasped during treatment. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
The device as modified is further is silent regarding each of the claws being bent radially inward from the leading end of the grasping body.
However, Muse et al. teaches in the same field of endeavor of tissue grasping forceps (FIG 1, abstract), a plurality of grasping members (108a,b, FIG 4B, paragraph [0081]) having a claw extending radially inward (FIG 5A shows a distal end of 108a,b that slants radially inward along its length) and wherein each of the claws is bent radially inward from the leading end of the grasping body (FIGs 4B and 5A show that 109a,b is angled radially inward in addition to the radially inward extension of the remainder of the claw) for the purpose of providing a tissue engaging members including a pointed element, such as an angled end, spike, or barb, that can pierce into the target tissue layer, paragraph [0082].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the claws of Fleming/Paul et al. such that each of the claws is bent radially inward from the leading end of the grasping body, as taught by Muse et al., for the purpose of increasing the ability of each of the grasping member to engage a target tissue (Muse: paragraph [0082]).
Regarding claim 10, Fleming/Paul et al./Muse et al. discloses the invention substantially as claimed, as set forth above for claim 11. Fleming further discloses a core member (42), wherein the wire body is in a shape of a hollow pipe having a through hole (50 has a lumen through which 42 is slidably received); and the core member is inserted in the through hole of the wire body and in the space formed by the circumferentially arranged grasping members (FIGs 1-5), in such a manner so as to be movable forward and backward in an axial direction (Paragraphs [0026-0030)).
Regarding claim 14, Fleming/Paul et al./Muse et al. discloses the invention substantially as claimed, as set forth above for claim 10. Fleming further discloses the core member includes a core body (Elongated portion of 42) and a magnet attached to a leading end of the core body (Distal end 42 is magnetized, paragraph [0029]).
Response to Arguments
Applicant’s arguments, see page 6, filed 06/28/2022 with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) over Paul and 35 USC 103 in view of Fleming/Paul have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paul/Muse and in view of Fleming/Paul/Muse in order to teach the newly recited limitations of “each of the claws in bent radially inward form the leading end of the grasping body”.
Regarding the device of Paul, applicant argues that modifying the device to have the radially inward bending claws would not be desirable because of a teaching paragraph [0032]. However, it is noted that this passage states a desire to limit penetration depth but not that penetrating tissue all together would render the device inoperable. The device of Paul has teeth/barbs for grasping tissue (Paragraph [0033]) and having each of the claws bend radially inward would assist with grasping and retaining the tissue. There is no reason to believe that a specific orientation of the claws would cause undue harm to the tissue during use. 
Regarding the device of Fleming, applicant argues that the claimed configuration of the claws would cause contact with the filter before engagement with the filter and thus hamper retrieval of the filter. Applicant specifically points to FIG 5-6. It is the examiner’s position that this retrieval process would not be hindered by the addition of a radially inward bend of the claw as there is sufficient clearance between the grasping body and the filter such that retrieval would not be prevented. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/               Primary Examiner, Art Unit 3771